Citation Nr: 1603898	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  16-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs nonservice-connected pension benefits on behalf of his children, D.M.M. and C.M.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971 and from March 1975 to June 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in Milwaukee, Wisconsin.  This case was received at the Board from the Chicago, Illinois RO.

The appellant requested a hearing before the Board in Washington, D.C. and this hearing was scheduled for November 4, 2015.  However, the appellant failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2015).

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to an apportionment of the VA nonservice-connected pension benefits on behalf of his children, D.M.M. and C.M. will be addressed in this decision.  The issue of entitlement to service connection for a bilateral shoulder disorder will be addressed in a separate decision.


FINDINGS OF FACT

1. The Veteran was granted a permanent and total disability rating for non-service connection pension purposes, effective November 14, 2005.  

2. Effective February 1, 2009 his pension payments were terminated (i.e. reduced to zero) for excessive income.

3. The Veteran was incarcerated in September 2011.  

4. At the time of incarceration the Veteran was still not receiving payment for non-service connection pension.  


CONCLUSION OF LAW

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of his minor children, D.M.M. and C.M., is not warranted.  38 U.S.C.A. §§ 5307, 5313 (West 2014); 38 C.F.R. § 3.666 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

38 C.F.R. § 3.666 provides, if any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  However, payment may be made to the spouse, child, or children of a veteran disqualified under 38 C.F.R. § 3.666 provided (1) the veteran continues to be eligible except for the provision of this section 3.666; and (2) the annual income of the spouse or child is such that death pension would be payable.  38 C.F.R. § 3.666(a)(1), (2).  

In this case the facts are not disputed, the Veteran was granted a permanent and total disability rating for non-service-connection pension purposes, effective November 14, 2005.  Subsequently, his pension payments were terminated (i.e. reduced to zero) as of February 1, 2009 for excessive income resulting from a grant of Social Security Administration benefits.  The Veteran was incarcerated in September 2011.  At the time of incarceration the Veteran was still not receiving payment for non-service connection pension.  

38 C.F.R. § 3.666(a)(3) provides that if the requirements of (a)(1) and (a)(2) are met the benefit payable to the child would be the lesser of the rate payable under the death pension law or the rate being received by the veteran at the time of imprisonment.  

At the time of imprisonment the Veteran was being paid a rate of zero dollars.  His non-service connection pension had been reduced to zero as of February 1, 2009 and no amount of benefits had been restored as of the time of the veteran's imprisonment.  Therefore, even if the veteran continued to be eligible for non-service-connected pension, except for the provision of section 3.666 and the annual income of the either or both children is such that death pension would be payable, the benefit payable to the children would be zero dollars.  This is the rate of pension benefits the Veteran was receiving at the time of imprisonment and is less than the rate that would be payable under death pension. 

The Board is sympathetic to the appellant's assertion that he desires an apportionment of his non-service-connected pension benefits to help provide for his children.  Nevertheless, the Board is bound to apply statutes and regulations as written and is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, this decision is dictated by the relevant statutes and regulations.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an apportionment of the Veteran's VA nonservice-connected pension benefits on behalf of his children, D.M.M. and C.M., is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


